Citation Nr: 0715543	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-06 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran hd active service from October 1969 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Review of the claims file shows the veteran was diagnosed 
with PTSD in October 2004.  His claims file contains no 
evidence that he engaged in combat with the enemy, and the 
veteran has not contended that he engaged in such combat.

The veteran has outlined three in-service stressors that he 
believes are related to his PTSD.  However, only one of the 
described stressors has been described in sufficient detail 
to enable the RO to attempt independent verification thereof.

He described that, while he was on board ship, it began to 
roll, and his friend R.C., who had been waiting for the 
elevator, fell down the elevator shaft three decks.  The 
veteran indicated that the injured man was not conscious.  He 
was transported to a hospital ship, and the veteran was never 
informed of whether he survived.  He indicated this occurred 
in 1969.

In a February 2005 written statement, C.S., who served with 
the veteran, indicated that one night on board ship in 1970, 
a friend of theirs fell down an elevator shaft and was 
seriously injured.  His name was [redacted], and he was transferred 
to another ship the following day.

The veteran's service personnel records show that he served 
onboard the USS Ashtabula (AO 51), a fleet oiler, beginning 
on October 24, 1969.  He had one year, eight months, and 
nineteen days of sea service.

The RO indicated in the March 2005 SSOC that it had reviewed 
the VA record system for R.C., including four different 
possible spellings of his name, as having served in the Navy 
at approximately the same time as the veteran, but the was 
unable to identify a record for Mr. C.  However, there is no 
indication in the record that the RO explored any other 
avenues for verifying the service of Mr. C. and the 
circumstances of his described injury.  The Board finds that 
additional attempts must be made to verify this stressor.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide a more specific date-range as 
to when he witnessed Mr. C. fall down an 
elevator shaft on board ship.  He 
indicated in his August 2004 stressor 
statement that this had occurred in 1969 
(the veteran began service on the USS 
Ashtabula on October 24, 1969), but C.S., 
his fellow crewman, indicated it occurred 
in 1970.

2.  Prepare a summary of the veteran's 
claimed stressor.  The summary and all 
associated documents, to include the 
veteran's DD Form(s) 214, service 
personnel records, and his stressor 
statement should be sent to the former 
U.S. Armed Services Center for Unit 
Records Research (CURR), now known as the 
U. S. Army and Joint Services Records 
Research Center (JSRRC).  That 
organization should be requested to 
provide any information that might 
corroborate the veteran's alleged in-
service stressor, including providing any 
available unit histories.  The Department 
of the Navy and National Personnel Records 
Center, as appropriate, should also be 
contacted in order to determine whether 
the veteran's claimed stressor regarding 
Mr. C. may be verified.  As it indicated 
was done in the March 2005 SSOC, the RO 
should provide JSRRC with all possible 
versions of the crewman's first and last 
name.  Thereafter, the RO should prepare a 
memorandum describing whether the 
veteran's stressor has been verified and 
established as having occurred during 
military service.

3.  After the foregoing development has 
been accomplished and the records have 
been associated with the claims folder, if 
the RO concludes that the stressor has 
been verified or corroborated, schedule 
the veteran for examination by a 
psychiatrist.

a.  In conjunction with conducting 
the examination, the examiner should 
be provided with the veteran's 
claims folder, to include this 
Remand, and should review the 
veteran's medical history and the 
RO's memorandum detailing the 
verified stressor.  Any diagnosis 
made should be in accordance with 
the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV).  All 
necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, should be 
accomplished.

b.  The examination report should 
reflect review of pertinent material 
in the claims folder.  The 
psychiatrist should integrate the 
previous psychiatric findings and 
diagnoses with current findings, to 
obtain a true picture of the 
veteran's psychiatric status.

c.  The psychiatrist should express 
an opinion as to whether the veteran 
meets the diagnostic criteria for 
PTSD contained in DSM-IV, and, if he 
meets such criteria, whether it is 
at least as likely as not (i.e., to 
a degree of probability greater than 
50 percent) that PTSD is causally 
related to the stressor reported by 
the veteran and established, based 
upon the RO's memorandum, as having 
occurred during the veteran's 
service.

d.  If a psychiatric disorder other 
than PTSD is diagnosed, the examiner 
should opine as to whether it is at 
least as likely as not that it had 
its onset during active military 
service or within the first post-
service year; or whether it is 
causally related to any in-service 
disease or injury.

e.  Note: The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

4.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished an SSOC and afforded 
an appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


